Title: To Thomas Jefferson from Joseph Fenwick, 16 August 1792
From: Fenwick, Joseph
To: Jefferson, Thomas


Bordeaux, 16 Aug. 1792. In the absence of any letters from TJ, he encloses a copy of his last. The political situation in France is too uncertain to expect new trade regulations. He encloses five of the last newspapers to inform TJ of the subversion of the constitution, the union of the legislative and executive powers in the National Assembly, the suspension of the king, and the proposal for a national convention—the result of which changes it is impossible to predict. A dreadful massacre at Paris on 10 August, occasioned by Lafayette’s acquittal by a very great majority of the National Assembly, resulted in the deaths of 1,200 to 1,500 people, though details are still unknown here. Paris is now reported to be calm and the country in general tranquil, but it is feared the generals of the army will retire and the regular troops will refuse to act.

P.S. He asks that the enclosed newspapers be sent to J. Mason, his partner at Georgetown, who has a complete collection of the Moniteur, all other Parisian papers having been stopped at Paris since the massacre.

